398 So. 2d 991 (1981)
Marie DEFREITAS, Appellant,
v.
William DEFREITAS, Appellee.
No. 80-870.
District Court of Appeal of Florida, Fourth District.
May 20, 1981.
*992 Kenneth Ofgang of Law Offices of Lieberman & Burke, Miami, for appellant.
James A. Weck of Weck & Weck, Fort Lauderdale, for appellee.
PER CURIAM.
This is an interlocutory appeal from an order of modification of child support in a domestic matter. The former wife asserts that the husband's petition for modification was an insufficient pleading upon which to change the amount of child support. We agree and reverse. Florida law clearly holds that a trial court lacks jurisdiction to hear and determine matters which are not the subject of appropriate pleadings and notice. Barreiro v. Barreiro, 377 So. 2d 999 (Fla.3d DCA 1979); and Purvis v. Carver, 303 So. 2d 681 (Fla. 4th DCA 1974). Here, the husband filed a petition for modification wherein he sought to have custody of the children transferred to him. The request for change of custody was denied, but the amount of child support was substantially altered.
We conclude that the order below must be reversed, but we note the continuing jurisdiction of the trial court in this matter and remand for further proceedings without prejudice to consideration of all issues of child support upon the filing of appropriate pleadings.
REVERSED AND REMANDED.
MOORE, BERANEK, and HERSEY, JJ., concur.